Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/19/2022 is acknowledged.  The traversal is on the ground(s) that the office action has not shown that a serious burden would be required to examine all of the claims.  This is not found persuasive. As stated in the office action that there would be a serious examination burden if restriction were not required because each invention would require a different field of search in CPC classification and the search strategies would be different between nanostructure and using the nanostructure. 
The requirement is still deemed proper and is therefore made FINAL.
During a telephone conversation with Janell Cleveland on 9/14/2022 the election of Group (I) has been updated. Group (I) is now claims 1-10 (methods). Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-23 (product) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant has timely traversed the restriction (election) requirement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (“Biomimetic Immuno-Magnetosomes for High-Performance Enrichment of Circulating Tumor Cells”, Adv. Mater., vol. 28, pgs. 7929-7935, published 2016, Supporting Information section is attached in Xiong et al.).
	Xiong teaches pre-engineered the leukocyte membrane with azide (N3) via intrinsic biosynthesis and the metabolic incorporation of phospholipids (see pg. 7929, right col., para. 2 and Scheme 1). Scheme 1 depicts membranes electrostatically coating the magnetic nanocluster (MNC) and added to a sample for binding circulating tumor cells (CTC) and magnetically enriching CTC, which would read on a method of screening a sample for a binding agent, the method comprising contacting the sample comprising the binding agent with a nanostructure to form a mixture, wherein the nanostructure comprises one or more magnetic nanoparticles and a cell membrane-derived material encapsulates the one or more magnetic nanoparticles; and separating the nanostructure and any binding agent bound thereto from the mixture with a magnet. 
	With regard to claim 5, Xiong teaches preparation of leukocyte membrane fractions with J7741.1 cells (see pg. 2, para. 2 of Supporting Information), which would read on animal cells.
	With regard to claim 7, Xiong teaches after magnetic separation, the captured cells were put into dishes for confocal fluorescence microscopy imaging (see pg. 6, para. 2 of Supporting Information). Xiong further teaches the fluorescence microscopy and flow cytometry were performed to identify and enumerate CTCs from nonspecifically captured leukocytes (see pg. 7, para. 2 of Supporting Information).

	Claims are 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinherz et al. (US2011/0033522A1, published 02/10/2011).
	Reinherz teaches a reagent comprising a particle that is partially or completely encapsulated in lipid, a polypeptide comprising a membrane proximal external region (MPER) of a HIV-1 gp160 polypeptide (see para. [0005]). Reinherz teaches an encapsulation of iron oxide in the core of lipid-enveloped PLGA nanoparticles (see Fig. 14). Reinherz teaches that the encapsulation of iron oxide in the core of lipid-enveloped of Fig. 14 is a nanoparticle (see paras. [0012] and [0076]), which would read on nanostructure comprises magnetic nanoparticles and a cell-membrane-derived material comprising a target membrane protein and the cell-membrane-derived material encapsulates one or more magnetic nanoparticles. Further, Reinherz teaches HIV enveloped-mimicking lipid composition or T cell membrane-mimicking composition that gave lipid-coated particles of similar size (see paras. [0320]-[0321]). Reinherz teaches encapsulation of magnetic iron oxide particles in lipid-enveloped carriers to facilitate magnetic separation (see para. [0340]). Reinherz teaches that the magnetic lipid-enveloped nanoparticles can be separated from tissue/cell suspensions using a magnet (see para. [0341]). Reinherz teaches that anti-peptide antibody can be used to isolate the peptide and to detect the peptide in screening assays (see para. [0191]) and binding agents (see para. [0256]), which would read on screening a sample for a binding agent. Reinherz teaches an MPER binding agent is optimally selected or designed (see para. [0245]). Reinherz further teaches agents can be identified from chemical libraries, natural product libraries (see para. [0259]).  
	With regard to claims 2-3, Reinherz teaches an agent can be from extraction of plants (see para. [0259]). Reinherz teaches an MPER binding agent is optimally selected or designed (see para. [0245]). It is noted that the recitation of sample comprises is interpreted that the sample has a biological extract. Reinherz teaches targeting polypeptides can be plant (see para. [0056]). 
	With regard to claims 6-7, Reinherz teaches unlabeled CpG is used for experiments where peptide release is measure (see para. [0303]). 
	With regard to claim 8, Reinherz teaches chemical compounds from extraction of plants are potential agents, which would read on phytochemical (see para. [0259]). 
	With regard to claim 9, Reinherz teaches pharmacokinetic properties (see para. [0125]). Reinherz teaches the step of administering to a subject the composition comprising lipid and a polypeptide consisting of a membrane proximal external region of an HIV-1 polypeptide (see pg. [0020]). Reinherz further teaches that encapsulation of each drug alone or mixtures of the two types of inhibitor are tested (see para. [0369]). 
	With regard to claim 10, Reinherz teaches the step of administering to a subject the composition comprising lipid and a polypeptide consisting of a membrane proximal external region of an HIV-1 polypeptide (see pg. [0020]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reinherz et al. (US2011/0033522A1, published 02/10/2011) in view of Cerami et al. (“Tobacco smoke is a source of toxic reactive glycation products”, Proc. Natl. Acad. Sci. USA, vol. 94, pgs. 13915-13920, published 1997).
Reinherz has been discussed in the above rejection. Reinherz further teaches chemical compounds from extraction of plants are potential agents (see para. [0259]). Reinherz teaches antibody conjugation (see para. [0075]). Reinherz teaches ELISA (see para. [0189]). However, Reinherz does not teach the sample comprises a plant smoke condensate.
Cerami teaches detecting by using polyclonal antibody (see pg. 13916, para. 1 of Results). Cerami teaches to determine whether the reactive precursors could be volatilized, cigarette smoke condensate was tested in assay (see pg. 13916, para. 1 of Results section). Cerami teaches that glycotoxins from cigarette smoke have many unique characteristics, foremost is their high reactivity (see pg. 13919, left col., para. 2 of Discussion). Cerami teaches that tobacco glycotoxins may be in part responsible for the increased incidence of atherosclerosis in cigarette smokers (see pg. 13919, left col., para. 3 of Discussion). Cerami teaches the amount of AGE-modified ApoB was measured in human serum by sandwich ELISA employing a monoclonal antibody (see pg. 13916, right col., para. 1). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have used the lipid-enveloped nanoparticles of Reinherz for detecting glycotoxins in cigarette smoke condensate of Cerami because Reinherz teaches that chemical compounds from extraction of plants are potential agents for detection and Cerami teaches that glycotoxins have many unique characteristics such as a high reactivity. The person would have a reasonable expectation of success in using lipid-enveloped nanoparticles to detect glycotoxins in smoke condensate because it has been well recognized that lipid-enveloped nanoparticles conjugate antibodies for detection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641